DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device under test (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claims 3, 10, and 17 are objected to because of the following informalities: 
-  claims 3, 10, and 17, “all” should be deleted since it does not indicate a definite quantity.
Appropriate correction is required.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1, 8, and 15 recite an abstract idea of “determine which waveforms of the acquired waveforms are within the region of interest” (mental process, claim 1) or “determine filtered waveforms” (mental process, claims 8,15).
Under step 2A, prong 2, the abstract idea is integrated into a practical application including “render only waveforms associated with the region of interest on the display” (claim 1) or “causing the display to update and display only the filtered waveforms from the acquired waveforms” (claims 8, 15).
Thus, claims 1, 8, and 15 and their respective dependent claims are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 2014/0160144).

Regarding claim 1, by Martin et al. discloses a test and measurement instrument (Fig. 1), comprising:
an input (102) configured to acquire waveforms from a device under test (paragraph 0020, lines 1-8);
a memory configured to store the acquired waveforms (Abstract, lines 1-4);
a user input (126) configured to receive a selection (paragraph 0022, lines 12-17; Abstract, lines 7-11); and 
one or more processors (122/130) configured to:
render the acquired waveforms on a display (145) (Figs. 3, 4),
receive the selection from the user input (user selection, Abstract, lines 7-
11) indicating a region of interest in the displayed acquired waveforms (waveforms of 
unfiltered data, Fig. 3, or filtered data, Fig. 4),
determine which waveforms of the acquired waveforms (waveforms of 
unfiltered data, Fig. 3) are within the region of interest (user selected waveforms of unfiltered data, Abstract, lines 7-8, are determined to be displayed, Fig. 3), and
render only waveforms associated with the region of interest on the 
display (only selected waveforms of unfiltered data are displayed, Fig. 3).

Regarding claims 2, 9, and 16, by Martin et al. discloses the selection includes multiple regions of interest (portions 340, Fig. 3; paragraph 0041, line 1), and the one or more processors (122/130) are further configured to determine (via 142) which waveforms (waveforms of unfiltered data) of the acquired waveforms are within at least one of the regions of interest (waveforms of unfiltered data are user selected for display, Fig. 3) and render only waveforms associated with at least one of the regions of interest on the display (only user selected waveforms of unfiltered data are displayed, Fig. 3).

Regarding claims 3, 10, and 17, by Martin et al. discloses the one or more processors (122/130) are further configured to determine (via 142) which waveforms of the acquired waveforms are within all the regions of interest (waveforms of unfiltered data are user selected, Fig. 3) and render only waveforms associated with all the regions of interest on the display (only waveforms of unfiltered data are displayed, Fig. 3).

Regarding claims 4 and 11, by Martin et al. discloses the selection is a first selection (selection of unfiltered data, Abstract, lines 7-8) and the one or more processors (122/130) are further configured to:
receive a second selection from the user input indicating a second region of interest in the displayed acquired waveforms (user selection of filtered data, Abstract, lines 10-11 and displayed, Fig. 4),
determine which waveforms of the acquired waveforms (waveforms of filtered
data, Fig. 3) are within the second region of interest (user selected waveforms of filtered data, Abstract, lines 10-11, are determined to be displayed, Fig. 4), and
render only waveforms associated with the second region of interest on the display (only user selected waveforms of filtered data are displayed, Fig. 4).

Regarding claims 5, 12, and 18, by Martin et al. discloses the selection is a first selection (selection of unfiltered data, Abstract, lines 7-8) and the one or more processors (122/130) are further configured to:
receive a second selection from the user input indicating a modification to the region of interest (user selected waveforms of filtered data, Abstract, lines 10-11),
determine which waveforms of the acquired waveforms (waveforms of filtered
data, Fig. 3) are within the modified region of interest (user selected waveforms of filtered data, Abstract, lines 10-11, are determined to be displayed, Fig. 4), and
render only waveforms associated with the modified region of interest on the display (only user selected waveforms of filtered data are displayed, Fig. 4).

Regarding claims 6, 13, and 19, by Martin et al. discloses the modification is adding a second region of interest (user selected waveforms of filtered data, displayed in Fig. 4), deleting the region of interest, or changing a characteristic of the region of interest (user selected waveforms of filtered data, displayed in Fig. 4).

Regarding claims 7, 14, and 20, by Martin et al. discloses the selection is a waveform characteristic (waveforms with unfiltered or filtered data), and the one or more processors determine the region of interest based on the waveform characteristic (whether waveforms with unfiltered or filtered data are user selected).

Regarding claims 8 and 15, by Martin et al. discloses a method for selectively displaying acquired waveforms (Fig. 1), comprising:
displaying a plurality of acquired waveforms (Figs. 3, 4) from a memory (Abstract, lines 1-4) on a display (145) (Abstract); 
receiving a filter criteria from a user input (126) (paragraph 0022, lines 12-17; Abstract, lines 7-11);
filtering the acquired waveforms from the memory based on the filter criteria to determine filtered waveforms (determining user selected waveforms of either unfiltered/filtered data, Abstract, lines 7-11); and
causing the display to update and display only the filtered waveforms from the acquired waveforms (only user selected waveforms of unfiltered/filtered data are displayed, Figs. 3, 4).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Waldo et al. (US 11,231,444) discloses a test and measurement instrument comprising a test and measurement instrument (Fig. 1), comprising:
an input (102) configured to acquire waveforms from a device under test (column 4, lines 37-40);
a memory (110) configured to store the acquired waveforms (Fig. 1);
a user input (114) configured to receive a selection (column 5, lines 7-10); and 
one or more processors (104) configured to:
render the acquired waveforms on a display (108; Abstract, lines 1-3),
receive the selection from the user input (user selects a display mode, 
column 5, lines 63-66) indicating a region of interest in the displayed acquired waveforms (for displaying portions of input signals, column 5, lines 26-29).
	Kitagawa (US 2015/0310590) discloses an electronic device including an input to receive one region of interest (ROI) block (Abstract) and a user can select a region of interest (paragraph 0003, lines 4-7).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 8, 2022